Citation Nr: 0529715	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-25 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, evaluated as 10 percent disabling prior to February 
22, 2004, and 20 percent disabling thereafter.

2.  Entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1986 and from November 1986 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in New York, New York, by which the 
veteran's service-connected spine disability and pes planus 
disability were each granted a 10 percent disability rating.  
The veteran moved during the pendency of this appeal and 
jurisdiction of his claims folder comes to the Board from the 
RO located in Waco, Texas.  This matter was remanded in 
October 2004 so the veteran could be afforded a hearing.  A 
hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2005.

The veteran consistently contends that his symptoms medically 
associated with his diagnosed cervical myelopathy had their 
onset while he was in service.  See September 2000 statement.  
As these contentions have not been addressed, the Board 
refers this service connection claim to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's chronic lumbosacral strain was productive 
of muscle spasm prior to February 2004.

2.  The veteran's lumbosacral strain is not manifested by 
severe limitation of motion of the lumbar spine, or 
limitation of flexion less than 30 degrees, symptoms 
consistent with severe lumbosacral strain, or with any 
neurological complaints associated with his lumbosacral 
spine.  

3.  The veteran's bilateral pes planus is not productive of 
more than moderate impairment and is not manifest by severe 
symptoms as would be revealed by objective evidence of marked 
deformity, indication of swelling on use, and characteristic 
callosities.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no 
more, for lumbosacral strain have been met throughout the 
pendency of this appeal.  38 U.S.C.A. §§ 1155, 5103 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected lumbosacral 
strain and bilateral pes planus disabilities warrant higher 
disability ratings.  At the outset, the Board notes that the 
medical evidence of record reveals a lengthy history of 
treatment for symptoms such as debilitating pain, neuropathic 
pain, spastic gait, decreased sensations, severe muscle 
weakness, and frequent falls.  The veteran was eventually 
diagnosed to have progressive cervical myelopathy, a 
compression of the cervical spinal cord with gradually 
progressive spastic paraparesis characterized by progressive 
difficulty in walking and weakness of the lower extremity, 
sensory disturbances, and urinary incontinence.  See 
Dorland's Illustrated Medical Dictionary 1167 (29th ed. 
2000).  

The veteran has pointed to symptoms medically associated with 
his cervical spine as evidence that he is entitled to higher 
disability ratings for his service-connected disabilities.  
See, e.g. December 2000 statement in support of claim in 
which veteran specifically refers to "C2-C7" findings.  
However, the symptoms which have been medically attributed to 
the veteran's nonservice-connected cervical myelopathy will 
not be used to evaluate either his lumbar spine disability or 
his bilateral pes planus.  In the instances where the 
evidence is not clear whether a symptom is due to a service-
connected disability or the cervical myelopathy, the Board 
has considered the symptom as part of the veteran's service-
connected disability for evaluation purposes.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a non-service-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor, 
thus attributing such signs and symptoms to the service-
connected disability).  

Increased Rating Claims

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Regarding musculoskeletal disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2004).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. 
App. 202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (Dec. 12, 1997).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The Board decisions must be based on the entire record, with 
consideration of all the evidence.  38 U.S.C.A. § 7104 (West 
2002).  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Lumbosacral Strain

First, the Board notes that many of the veteran's arguments 
stem from his contention that he does not have and never has 
had a congential back condition, and thus presumably asserts 
that his disability warrants a higher evaluation based on 
this contention.  Service connection was established for 
lumbosacral strain superimposed on spinal bifida via a May 
1986 rating decision.  The rating decision shows that after a 
motor vehicle accident in 1984, the veteran developed low 
back pain with muscle spasms in the subsequent year.  These 
symptoms of lumbosacral strain, which he showed at discharge, 
were the disability for which service connection was 
established.  The residual chronic manifestations of the 
lumbosacral strain are the symptoms which are used to 
evaluate his current level of impairment.  No symptoms have 
been medically attributed to "spinal bifida" and, as such, 
all of his lumbar spine symptoms have been used to evaluate 
his current level of impairment.  Therefore, the veteran's 
argument is without any probative value as to why his 
disability should warrant a higher disability rating.

The Board notes that in August 2003, amendments were made to 
the criteria used in rating disabilities of the spine, to 
include disabilities of the thoracolumbar spine, effective 
from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any point 
after the veteran filed his current increased rating claim; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2003).  
Evaluations of 0, 10, and 10 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
dorsal spine, and evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See Id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, Id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent for 
the veteran's low back disability, whether under the "old" 
or "new" criteria.  However, the Board concludes that, with 
resolution of every reasonable doubt in the veteran's favor, 
that a 20 percent disability rating is warranted prior to 
February 22, 2004.  

The evidence prior to February 2004 shows that the veteran 
complained of muscle spasms.  See December 2000 statement.  
While the medical evidence is indicative of severe neck and 
shoulder pain and associated muscles spasms not due to his 
lumbosacral strain, the August 2000 VA examination report 
shows that the veteran had mild lumbar spasms bilaterally.  
And while earlier examination reports did not reveal 
objective evidence of muscle spasms, the evidence shows that 
pain increased mainly upon forward flexion of the lumbar 
spine and motion to the side.  See November 1997 VA 
examination report and April 2000 VA treatment record.  
Moreover, a June 2000 VA pain clinic note shows that the 
veteran was to undergo a steroid treatment trial for both his 
cervical and lumbar spine.  As there is complaints of, and 
some objective evidence of, muscle spasms of the lumbar spine 
and evidence of increased pain mainly from forward and 
lateral bending, the Board finds that, with resolution of 
every reasonable doubt in the veteran's favor, that the 
criteria for a 20 percent disability rating has been met 
prior to February 22, 2004, under 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2003).  

However, the Board finds that the evidence does not support 
the assignment of a disability rating in excess of 20 percent 
under former Diagnostic Code 5295 (pertaining to lumbosacral 
strain).  The record does not show that the veteran's 
disability is manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, narrowing or 
irregularity of joint spaces, or abnormal mobility on forced 
motion.  In addition, the objective evidence shows that the 
veteran was able flex his back to 50 degrees and that he had 
lateral flexion to 20 degrees on the right and left.  See 
February 2004 VA examination report.  Thus, while the 
examiner indicated that the veteran's overall range of motion 
was markedly restricted, it does not appear that he had 
"marked" limitation of forward bending or loss of lateral 
motion.  Under the circumstances, the Board cannot conclude 
that the veteran's low back disability is "severe" so as to 
warrant the assignment of a higher evaluation based on 
lumbosacral strain.

With respect to the application of former Diagnostic Code 
5292 (pertaining to limitation of motion of the lumbar 
spine), the medical evidence reveals complaints of painful 
lumbar motion.  See March 1997 and August 2000 VA examination 
reports and April 2000 VA treatment record.  Nevertheless, 
the medical evidence does not attribute the veteran's 
ambulation and gait symptoms to his lumbar spine disability.  
Likewise, the reduction in range of motion over time to 50 
degrees of flexion, 20 degrees of extension, right and left 
lateral flexion to 20 degrees, and left and right lateral 
rotation to 20 degrees currently shown, is not severe.  

With respect to current rating criteria, the Board 
acknowledges, as set forth previously, that the veteran has 
complained of muscle spasms and pain in his lower back and 
that there is some objective evidence of paraspinal 
tenderness, limitation of motion, and occasional positive 
straight leg raising.  However, as noted above, the objective 
evidence shows that, even when pain on motion is considered, 
the veteran can flex his back to more than 30 degrees, and 
that the spine is not ankylosed.  Accordingly, there is no 
basis for assigning a higher rating under the "new" 
criteria for his lumbosacral spine disability picture.

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
lower back disability under the old Diagnostic Code 5293 or 
the new Diagnostic Code 5243.  No medical professional has 
ever diagnosed disc disease, and the findings in the evidence 
are not representative of disc disease of the lumbar spine 
(for example, the veteran's neurological pain and symptoms 
are medically associated with the cervical compression of his 
spinal cord).  There is also no evidence of fractured 
vertebrae, or ankylosis, that would support an evaluation 
under the criteria of Diagnostic Codes 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  

In short, a 20 percent disability rating, but no more, for 
lumbosacral strain is warranted in the instant case both 
prior to and on and after February 22, 2004.  Moreover, the 
Board has no reason to doubt that the veteran's service-
connected low back disability limits his efficiency in 
certain tasks.  However, the evidence of record is not 
indicative of an exceptional or unusual disability picture of 
the lumbar spine and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's lumbar spine disability picture does not 
warrant referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2004).

Bilateral Pes Planus

The veteran is dissatisfied with his 10 percent disability 
rating for his service-connected bilateral pes planus.  The 
Board notes that the veteran has specifically pointed to his 
ambulation difficulties to include heel-toe walk problems as 
evidence that he should be compensated at a higher level for 
his bilateral pes planus.  However, as previously indicated, 
the competent medical evidence of record shows that the 
veteran's spastic gait and associated problems are medically 
attributable to his nonservice-connected cervical condition.  
As such, such symptoms cannot serve as the basis for an 
increase in his pes planus evaluation.

The veteran's current schedular rating contemplates moderate 
flatfoot (pes planus).  Under applicable criteria, a 10 
percent evaluation is assigned with weight-bearing line over 
or medial to the great toe, inward bowing of the tendon 
Achilles, pain on manipulation and use of the feet.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  The next 
higher 30 percent rating is assigned for severe impairment, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  
Id.

Here, the veteran's VA treatment records simply record the 
veteran's chronic complaints of foot pain with a March 2001 
VA pain clinic note listing his feet as a chronic source of 
pain.  However, objective evidence has consistently failed to 
reveal evidence of characteristic callosities, pain on 
manipulation or evidence of marked deformity.  See March 
1997, November 1997, April 1999, and February 2004 VA 
examination reports.  Furthermore, while the veteran has 
testified and reported swelling (upon extended sitting or 
standing) and severe deformity of his feet (describing his 
feet toes as being claw-like), the November 1997 VA 
examination report only shows objective evidence of some 
hammering of the fourth toes.  In addition, subsequent X-ray 
evidence shows the veteran had only mild pes planus, (see 
November 1999 VA radiology report), and the February 2004 
report specifically indicates the veteran did not have 
clawfeet or hammertoes, weakness or atrophy.

While the evidence does reveal complaints of pain, the 
objective evidence does not show characteristic callosities, 
marked deformity, or any indication of swelling upon use such 
that the veteran's bilateral pes planus may be considered 
severe and warrant a 30 percent disability rating.  In short, 
the weight of the evidence is against the veteran's increased 
rating claim and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. §§ 4.3, 4.7 (2004).  Nor is 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) warranted.  The evidence of 
record does not reveal an unusual or exceptional disability 
picture that renders impracticable the rating schedule.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). 
 
Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has certain notice and assistance 
requirements when it receives a complete or substantially 
complete application for benefits.  The notice requirements 
were summarized in Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), where the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The   Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
December 2003.  The letter was remailed in February 2004, 
presumably to the different address confirmed with the 
veteran's banking institution in January 2004.  See Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992) (principles of 
administrative regularity dictate a presumption that 
government officials have properly discharged their official 
duties).  The letter, and enclosure, notified the veteran of 
elements (1), (2) and (3), see above, for his increased 
rating claims, and the letter informed him he should submit 
any evidence not a part of his VA record that established 
that his service-connected disabilities warranted increased 
evaluations.  He was encouraged to send the information or 
the evidence itself as soon as he could.  Thus, he may be 
considered to been requested to submit any pertinent evidence 
in his possession in compliance with element (4).  See 
Mayfield v. Nicholson, 19 Vet. App. 109 (2005).  

In addition to notice found in the letter, the veteran was 
notified of what information and evidence was needed to 
substantiate his claims by virtue of the June 1997 and April 
2004 rating decisions, the March 1999 SOC and the subsequent 
supplemental SOCs (SSOCs).  He was provided with the 
regulation regarding VA's duty to assist in the April 2004 
SSOC.  The March 1999 SOC included the regulatory criteria 
used to evaluate his claims while the reasons and bases 
portion of the April 2004 SSOC contained the revised 
regulatory criteria used to evaluate spine disabilities. 
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of either of his claims.  In fact, the veteran 
submitted additional evidence at the time of and as a 
consequence of his May 2005 hearing.  Therefore, the Board 
considers the notice requirements of the VCAA met.  

Additionally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not possible here considering that the VCAA became 
effective in November 2000 and this claim was originally 
adjudicated in June 1997.  Nevertheless, the veteran was 
subsequently provided VCAA content complying notice and 
proper ensuing VA process, as indicated above.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with this matter, and the resulting reports have 
been obtained.  Further, VA medical records, Social Security 
Administration records, and private medical evidence have 
been associated with the claims file.  The veteran was 
afforded the opportunity to offer testimony in this matter 
and a hearing transcript is of record.  The veteran waived 
initial RO consideration of evidence submitted at the 
hearing.  Numerous statements in support of claim are also of 
record.  

The record shows that the veteran's complete Social Security 
Administration file has not been obtained and additional 
medical evidence potentially exists.  However, since these 
records appear to concern non-service connected disability, 
(the veteran's cervical myelopathy and associated 
neurological complaints), attempts to secure them are 
unnecessary.  As the veteran has not identified, or properly 
authorized the request of, any other relevant evidence, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 


ORDER

Prior to February 22, 2004, a 20 percent disability rating, 
but no more, for lumbosacral strain is granted subject to the 
laws and regulations governing the disbursement of VA 
benefits.

An increased rating for lumbosacral strain is denied on and 
after February 22, 2004.

And increased rating for bilateral pes planus is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


